                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    Case No. 7:19-cv-00038-D

                                               )
Southern Roots Farming Company, LLC            )
Plaintiff(s),                                  )
                                               )
vs                                             )
                                               )
CFG Financial Services, LLC, et al.            )
Defendant(s).                                 )

  DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A
              DIRECT FINANCIAL INTEREST IN LITIGATION

Pursuant to Fed.R.Civ.P. 7.1 and Local Civil Rule 7.3, or Fed.R.Crim.P. 12.4 and Local Criminal
Rule 12.3,
Southern Roots Farming Company, LLC
_______________________                    Appellant
                                    who is ______________________,
(name of party)                             (plaintiff/defendant/other:_______________)

makes the following disclosure:

1. Is party a publicly held corporation or other publicly held entity?

        YES                            NO

2. Does party have any parent corporations?

        YES                            NO


If yes, identify all parent corporation, including grandparent and great-grandparent corporations:


3. Is 10% or more of the stock of a party owned by a publicly held corporation or other
publicly held entity?

        YES                            NO



If yes, identify all such owners:




            Case 7:19-cv-00038-D Document 10 Filed 04/25/19 Page 1 of 2
4. Is there any other publicly held corporation or other publicly held entity that has a direct
financial interest in the outcome of the litigation (Local Civil Rule 7.3 or Local Criminal Rule 12.3)?

        YES                                  NO

If yes, identify entity and nature of interest:


5. Is party a trade association?

        YES                                  NO

If yes, identify all members of the association, their parent corporations, and any publicly held
companies that own 10% or more of a member’s stock:


6. If case arises out of a bankruptcy proceeding, identify any trustee and the members of any
creditors’s committee:
John C Bircher III is the "Plan Trustee" under the confirmed plan and was counsel for the creditors' committee prior
to confirmation.


                                                                 /s/ David F. Mills
                                                      Signature: _____________________________

                                                      Date:       April 25, 2019
                                                                  _____________________________


                                                                                                  Finalize Form        Reset Form




             Case 7:19-cv-00038-D Document 10 Filed 04/25/19 Page 2 of 2
